
	
		II
		111th CONGRESS
		2d Session
		S. 3141
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 18, 2010
			Mr. Bingaman (for
			 himself, Mr. Menendez,
			 Mr. Kerry, Ms.
			 Cantwell, Ms. Stabenow, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide special rules for treatment of low-income housing credits, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Low Income Housing Tax Credit Recovery
			 Act of 2010.
		2.Five-year carryback of low-income housing
			 credit
			(a)In generalSubsection (a) of section 39 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(4)5-year carryback of low-income housing
				credit
						(A)In generalIn the case of an applicable low-income
				housing credit (within the meaning of section 38(c)(6)(C))—
							(i)this section shall be applied separately
				from the business credit (other than the low-income housing credit), and
							(ii)paragraph (1) shall be applied by
				substituting each of the 5 taxable years for the taxable
				year in subparagraph (A)
				thereof.
							.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31, 2007,
			 and to carrybacks of credits from such taxable years.
			3.Carryback of new investments
			(a)In generalSection 42(f) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
				
					(6)Special rule for certain investments in
				2010 and 2011
						(A)In generalIn the case of a taxpayer who enters into
				an agreement described in section 38(c)(6)(D)(i)(I) (without regard to the
				applicable date), which satisfies the requirement of section
				38(c)(6)(D)(i)(II), after December 31, 2009, and before January 1, 2012, then
				solely for purposes of determining the taxable year in which the low-income
				housing credit under this section may be taken into account for purposes of
				section 38, and the amount of the credit so taken into account—
							(i)the preceding paragraphs of this subsection
				shall not apply,
							(ii)the credit period with respect to the
				housing credit dollar amount to be allocated under such agreement shall be the
				1 taxable year in which the taxpayer enters into such agreement,
							(iii)subsections (b) and (c)(1) shall not apply,
				and
							(iv)the amount of the credit under this section
				which is taken into account in the taxable year described in clause (ii) shall
				be the housing credit dollar amount to be allocated under such
				agreement.
							(B)Requirements of section
				unaffectedExcept as provided
				in subparagraph (A), the provisions of this section shall apply to any building
				to which an agreement described in subparagraph (A) applies as if such
				subparagraph had not been enacted.
						(C)Recapture of excess creditIf, at the end of the credit period with
				respect to any building (without regard to subparagraph (A)), the amount of the
				credit taken into account under subparagraph (A)(iv) with respect to such
				building exceeds the total amount of the credit which would have been allowed
				under this section with respect to such building during such credit period but
				for the application of subparagraph (A), then the amount of such excess shall
				be recaptured as if it were included in the credit recapture amount under
				subsection
				(j).
						.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
			4.Allowing low-income housing credits to
			 offset 100 percent of federal income tax liability
			(a)In GeneralSubsection (c) of section 38 is amended by
			 adding at the end the following new paragraph:
				
					(6)Allowing low-income housing credit to
				offset 100 percent of federal income tax liability
						(A)In generalIn the case of applicable low-income
				housing credits—
							(i)this section shall be applied separately
				with respect to such credits,
							(ii)in applying paragraph (1) to such
				credits—
								(I)the tentative minimum tax shall be treated
				as being zero, and
								(II)the limitation under paragraph (1) (as
				modified by subclause (I)) shall be the net income tax (as defined in paragraph
				(1)) reduced by the credit allowed under subsection (a) for the taxable year
				(other than the applicable low-income housing credits), and
								(iii)the excess credit for such taxable year
				shall, solely for purposes of determining the amount of such excess credit
				which may be carried back to a preceding taxable year, be increased by the
				amount of business credit carryforwards which are carried to such taxable year,
				to which this subparagraph applies, and which are not allowed for such taxable
				year by reason of the limitation under paragraph (1) (as modified by clause
				(ii)).
							(B)Increase in limitation for taxable years to
				which excess applicable low-income housing credits are carried back
							(i)In generalSolely for purposes of determining the
				portion of any excess credit described in subparagraph (A)(iii) for which
				credit will be allowed under subsection (a)(3) for any preceding taxable year,
				except as provided in clause (ii), the limitation under paragraph (1) for such
				preceding taxable year shall be determined under rules similar to the rules
				described in subparagraph (A).
							(ii)Ordering ruleIf the excess credit described in
				subparagraph (A)(iii) includes business credit carryforwards from preceding
				taxable years, such excess credit shall be treated as allowed for any preceding
				taxable year on a first-in first-out basis.
							(C)Applicable low-income housing
				creditsFor purposes of this
				subpart, the term applicable low-income housing credits means
				the credit determined under section 42—
							(i)to the extent attributable to buildings
				placed in service after the date of the enactment of this subparagraph,
				and
							(ii)in the case of any other buildings, for
				taxable years beginning in 2008, 2009, and 2010 (and to business credit
				carryforwards with respect to such buildings carried to such taxable years) to
				the extent provided in subparagraph (D).
							(D)Previously placed in service
				buildings
							(i)In generalSubparagraph (C)(ii) shall apply to such
				credits for such a taxable year only—
								(I)if the taxpayer has entered into a binding
				commitment to invest equity not later than the applicable date, with respect to
				an investment in a future project (which is binding on the taxpayer and all
				successors in interest) which specifies the dollar amount of such investment,
				and
								(II)to the extent such credits do not exceed
				the dollar amount of such proposed investment.
								(ii)Applicable dateFor purposes of this subparagraph, the
				applicable date is—
								(I)in the case of taxable years beginning in
				2008 and 2009, September 15, 2010, or
								(II)in the case of a taxable year beginning in
				2010, the due date (including extensions of time) for filing the taxpayer’s
				return for such taxable
				year.
								.
			(b)Effective
			 DateThe amendment made by
			 this section shall apply to taxable years beginning after December 31, 2007,
			 and to carrybacks of credits from such taxable years.
			
